This matter having been duly presented to the Court on the motion of intervenor, American Hardware Mutual Insurance Company, for leave to appeal from the portion of the order of the Law Division filed February 19, 1999, that conditions the stay of execution on plaintiffs’ judgment on the posting by intervenor of a supersedeas bond in the amount of $1.5 million, and good cause appearing;
It is ORDERED that the motion for leave to appeal is granted, limited to the issue of the scope of intervenor’s — obligation in respect of the posting of bond; and it is further
ORDERED that the appeal filed by defendant, Harley Davidson of Trenton, Inc., (A-1468-98) proceed in the Appellate Division; and it is further
ORDERED that on the posting by intervenor of a supersedeas bond in the amount of the limits of its garage liability insurance policy issued to defendant, together with costs and interest to be determined by the trial court as likely to accrue during the pendency of the appeals, execution on the judgment obtained by plaintiffs in this matter shall be stayed pending disposition of the appeals before this Court and the Appellate Division.